SIMMS, Justice,
concurring:
I join in the Court’s judgment; however I cannot concur in that portion of the majority opinion which holds that Oklahoma’s exercise of in personam jurisdiction over this nonresident mother is justified and constitutionally permissible. The Court of Appeals decision was correct and should be affirmed.
This is not an action brought by the state to protect the safety and well-being of a child in danger within our boundaries. Different issues would be present if it were.
The mother did not have sufficient minimum contacts with Oklahoma to support requiring her to defend this attack on her parental rights in this private interparental litigation under 10 O.S. 1981 § 60.6.
Under these circumstances, the exercise of personal jurisdiction in the absence of minimum contacts offends traditional notions of fair play and substantial justice. See: International Shoe Co. v. State of Washington, 326 U.S. 310, 66 S.Ct. 154, 90 L.Ed 95 (1945); Kulko v. California Supreme Court, 436 U.S. 84, 98 S.Ct. 1690, 56 L.Ed.2d 132 (1978); Yery v. Yery, Okl., 629 P.2d 357 (1981); Perdue v. Saied, Okl., 566 P.2d 1168 (1977); Dunn v. Dunn, Okl. App., 550 P.2d 1369 (1976).
I cannot agree with the majority that Williams v. North Carolina, 317 U.S. 287, 63 S.Ct. 207, 87 L.Ed 279 (1942) is even applicable here, let alone controlling.
It seems clear to me that correct resolution of the choice-of-law issues here would require holding that Kansas law must govern. Kansas is clearly the state with the most significant relationship to the parties.
I do agree with the majority that under Oklahoma law, the evidence here was plainly insufficient to support severance of this maternal bond.